                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:     AMERICAN MEDICAL SYSTEMS, INC.,
           PELVIC REPAIR SYSTEM
           PRODUCTS LIABILITY LITIGATION                                       MDL No. 2325
                                                                                          ______
THIS DOCUMENT RELATES TO:
Roane v. American Medical Systems, Inc. et al
Civil Action No. 2:12-cv-08976

                         MEMORANDUM OPINION AND ORDER

       Pending before the court is the Defendant’s Motion to Dismiss with Prejudice

[ECF No. 19] filed by American Medical Systems, Inc. (“AMS”). The plaintiff has not

responded, and the time for responding has expired. Therefore, the Motion is ripe for

adjudication. For the reasons stated below, the Motion is GRANTED.

       AMS’s Motion arises from this court’s Order [ECF No. 16], entered on June 13,

2018, denying AMS’s first Motion to Dismiss for failure to serve a Plaintiff Fact Sheet

(“PFS”) [ECF No. 14] in compliance with Pretrial Order (“PTO”) # 249. In reaching

this decision, I relied on Wilson v. Volkswagen of America, Inc., 561 F.2d 494 (4th

Cir. 1977), in which the Fourth Circuit identified four factors that a court must

consider when reviewing a motion to dismiss on the basis of noncompliance with

discovery. See Order at 4–7 (applying the Wilson factors to the plaintiff's case).1

Concluding that the first three factors weighed in favor of sanctions as requested by

                                                            
1 The Wilson factors are as follows: (1) Whether the noncomplying party acted in bad faith; (2) the

amount of prejudice his noncompliance caused his adversary, which necessarily includes an inquiry
into the materiality of the evidence he failed to produce; (3) the need for deterrence of the particular
sort of noncompliance; and (4) the effectiveness of less drastic sanctions. Mut. Fed. Sav. & Loan Ass’n
v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th Cir. 1989) (citing Wilson, 561 F.2d at 503–06).
AMS, I nevertheless declined to award the requested sanction of dismissal with

prejudice because it would offend the court’s duty under Wilson’s fourth factor, which

is to consider the effectiveness of lesser sanctions. In recognition of this duty, I gave

the plaintiff a final chance to comply with the deadlines set forth in PTO # 249. I

afforded her thirty days from the entry of the Order to submit to AMS a completed

PFS, with the caveat that failure to do so may result in dismissal of her case with

prejudice upon motion by AMS. Despite this warning, the plaintiff has again failed to

comply with this court’s orders and did not provide AMS with a completed PFS within

the thirty-day period. Consequently, AMS moved to dismiss with prejudice.

      Because the less drastic sanction instituted against the plaintiff has had no

effect on her compliance with and response to this court’s discovery orders, which she

has continued to blatantly disregard, I find that dismissing AMS with prejudice is

now appropriate. For the reasons explained in my June 13 Order, it is ORDERED

that AMS’s Motion to Dismiss [ECF No. 19] is GRANTED, and AMS is DISMISSED

with prejudice.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and to any unrepresented party.

                                               ENTER:        November 29, 2018




                                           2
 
